DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claims 1 – 20 are pending for examination.  Claims 1, 5 - 8, 12 - 15, and 17 - 20 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 6 – 11, 13 - 15, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., (US PUB 2012/0173962 hereinafter OH) in view of Peters (US PUB 2015/0293673 hereinafter Peters).

As to claim 1, OH teaches a method, comprising:
	Receiving, from a client device, a request for graphical user metadata (GUM) to generate a graphical user interface (GUI) representing operations managed by an application program interface (API) associated with the GUM (“When the metadata manager 220 receives a request for data relating to the UI component for the URL page requested from the user terminals 134 and 154…” para. 0045) and (“…metadata manager API of the metadata manager 220 for performing the corresponding data process…” para. 0008 - 0049) wherein the request is directed to a well-known GUM endpoint of the API (“...URL page…” para. 0009, 0040 - 0042), wherein the API comprises at least one access endpoint to allow the client device to access functionality provided by the API (“…JSON type or XML code type as shown in the following table 10, according to the API parameter, and transmits them to , and wherein the well-known GUM endpoint of the API is to provide information describing the at least one access endpoint of the API (“…metadata manager for generating code data corresponding to the URL…” para. 0009);
generating, by the processing device, a GUM response comprising information to construct the GUI, in view of the GUM response, wherein the GUI comprises graphical and functional components for accessing the at least one access endpoint of the API and for operating on data performing the operations managed by the at least one access endpoint (“the code data to which a flexible field corresponding a UI page specified for the tenant is applied…” abstract) and (“…converts the received data into fixed field model object and a specific code type of flexible field data …” para. 0014); and 
providing the GUM response to the client device (“…transmits the actual web based UI code to the user terminal” para. 0011) to generate the GUI for the accessing the at least one access endpoint and the operating on the data performing the operations managed by the at least one access endpoint (“The rendering unit 212 includes a renderer control unit 214 and a renderer service unit 216, and performs a function of generating a specific user interface (UI) page of a specific tenant and bringing the specific UI page” para. 0041).
OH does not but Peters teaches 
determining whether the requested GUM is located at the well-known GUM endpoint of the API (“…identifying a plurality of elements available for use in a user interface for an application; identifying display capabilities of a client device on which 
in response to determining, by a processing device, that the requested GUM is located of the well-known GUM endpoint (“…in response to a request received from a client device for instructions for presenting a user interface. For example, the content and layout that are determined can depend on the display capabilities of the client device…” para. 0033) and (“…process responses…” para. 0044).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify OH by adopt the teachings of Peters because Peters would make sure the user interface is available before processing and displaying the requested user interface of web page (para. 0043 – 0044).

As to claim 2, OH modified by Peters teaches the method of claim 1, HO teaches further comprising encoding the GUM response according to a JavaScript Object Notation (JSON) format (“…the metadata manager 220 generates relation data of a fixed field in a form of model object, generates flexible field data in a form of JSON type…” para. 0049).
 
As to claim 4, OH modified by Peters teaches the method of claim 1, HO teaches further comprising: 
Automatically generating and providing the GUM response in response to receiving the request for the GUM  (“the code data to which a flexible field corresponding a UI page specified for the tenant is applied…” abstract) and (“…converts the received data into fixed field model object and a specific code type of flexible field data …” para. 0014).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify OH by adopt the teachings of Peters because Peters would make sure the user interface is available before processing and displaying the requested user interface of web page (para. 0043 – 0044).

As to claim 6, OH modified by Peters teaches the method of claim 5, HO teaches wherein the information comprises at least one of: an identifier corresponding to one of a plurality of endpoints of the API (“…page ID...” para. 0057) or at least one of a plurality of validation rules associated with the API.

As to claim 7, OH modified by Peters teaches the method of claim 6, HO teaches wherein the information further comprises at least one of: textual labels associated with the API (“PRODUCT_NAME` label[0]” Table 5) or help text associated with the API.

As to claim 8, this is an apparatus claim of claim 1.  See rejection for claim 1 above.  Further, OH teaches a memory (“the computer program instructions, in order to implement functions in specific manner, may be stored in a memory”, para. 0029).
 
As to claim 9, see rejections for claim 2 above.

As to claim 11, see rejections for claim 4 above.

As to claims 13 - 14, see rejections for claims 6 – 7 above.

As to claim 15, this is a non-transitory computer-readable storage medium claim of claim 1.  See rejection for claim 1 above.  Further, Peters teaches non-transitory computer-readable storage medium including instructions (“…non-transitory computer-storage medium…” para. 0084). 

As to claim 18, OH modified by Peters teaches the non-transitory computer-readable storage medium of claim 17, HO teaches wherein the processing device is further to automatically generate the UI in response to receiving the GUM response (“the code data to which a flexible field corresponding a UI page specified for the tenant is applied…” abstract) and (“…converts the received data into fixed field model object and a specific code type of flexible field data …” para. 0014).

As to claims 19 - 20, see rejections for claims 6 - 7 above.

Claims 3, 5, 12, 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of Peters, as applied to claim 1, and further in view of Sadika et al., (US PUB 2016/0308900 hereinafter Sadika).

Sadika reference was cited in previous office action.

As to claim 3, HO modified by Peters the method of claim 1, HO and Peters do not but Sadika teaches wherein the API is a representational state transfer (REST) API (“…Depending on the API architecture (e.g., RESTful, SOAP, XML-RPC, WSDL, etc.), the type of data protocol (e.g., JSON, XML, YAML, etc.)...” para. 0042).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify OH and Peters by adopt the teachings of Sadika because also the same field of invention of displaying a plurality of API URL endpoints (figure 7 and para. 0045) having different structures including REST API that can be implemented in different situations (para. 0041).  Therefore, OH can apply Sadika’s REST API to implement in OH’s computing system.

As to claim 5, OH modified by Peters teaches the method of claim 1, HO and Peters Sadika teaches wherein the operating on data managed by the endpoint further comprises creating, reading, updating, and deleting (CRUD) (“in RESTful API architecture, the API is typically structured using a plurality of Uniform Resource 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify OH and Peters by adopt the teachings of Sadika because also the same field of invention of displaying a plurality of API URL endpoints (figure 7 and para. 0045) having different structures including REST API typically using URLs parameters/methods allow endpoint to be manipulated (para. 0043).

As to claim 12, see rejection for claim 5 above.

As to claim 16, see rejection for claim 3 above.

As to claim 17, see rejection for claim 5 above.


Response to Arguments
Response to Rejection Under 35 USC 103 (pages 7 – 9 of remark)
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OH, Peters, and Sadika.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Collopy, (US PUB 2010/0250816), discloses method of managing displays at a portable computing device display (title, abstract, and figures 1 – 35).
McClelland, (US PUB 2015/0142833), discloses a method for obtaining metadata about content stored in a repository (title, abstract, and figures 1 – 7).
Diggins, (US PAT 10,296,411), discloses endpoint call backoff in a computing service environment (title, abstract, and figures 1 – 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194